 


109 HR 4601 IH: Nuclear Accountability Act
U.S. House of Representatives
2005-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4601 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2005 
Mrs. Lowey (for herself and Mr. Hinchey) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To prohibit the operation of nuclear power plants unless there exists a State- and county-certified radiological emergency response plan. 
 
 
1.Short titleThis Act may be cited as the Nuclear Accountability Act. 
2.RequirementNo nuclear utilization facility (within the meaning of the Atomic Energy Act of 1954) may operate unless the Nuclear Regulatory Commission finds with respect to the facility that the State in which the facility is located, and each affected county or county-equivalent located within a 10-mile radius of the facility, has certified within the last year a radiological emergency response plan which provides reasonable assurance that public health and safety is not endangered by the operation of the facility. 
 
